Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           In the Abstract:
           (1) At line 1, “a” (first occurrence) has been changed to --A--.
           In the Specification: 
           (1) On page 3, line 28, after “part”, --; 11. Blade locking gear; 12. First gear; 13. Second gear; and 14. Rotating shaft--.
           (2) On page 4, line 11, after “gear” (second occurrence), --11-- has been added.
           (3) On page 4, line 18, after “gear”, --11-- has been added.
           (4) On page 5, line 2, after “gear”, --11-- has been added.   
           (5) On page 5, line 12, after “gear” (second occurrence), --12-- has been added. 
           (6) On page 5, line 12, after “gear” (third occurrence), --13-- has been added.
           (7) On page 5, line 17, after “gear”, --13-- has been added.
           (8) On page 5, line 25, after “gear” (first occurrence), --11-- has been added.
           (9) On page 5, line 26, after “gear”, --12-- has been added.
           (10) On page 5, line 29, after “gear”, --13-- has been added.
           (11) On page 6, line 7, after “shaft” (first occurrence), --14-- has been added. 
           In the Claims:
           (1) In claim 1, line 29, “the finger-push safety knife further comprises a reset assembly,” has been deleted.
           (2) In claim 1, line 30, “the” (second occurrence) has been changed to --a--.
           (3) In claim 1, line 30, after “plate”, --disposed on the knife holder-- has been added.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Raymond Chew on June 16, 2022.

Remarks
The abstract has been amended so that the first sentence starts with a capital letter.  
The amendments to the specification filed on 6/8/2022 cannot be entered because the paragraph numbers of the paragraphs to be replaced cannot be found.  
Line 29 of claim 1 has been amended by deleting the limitation that is already cited at line 4 of the claim.
Line 30 of claim 1 has been amended since “the connecting plate” cited therein has no antecedent basis.  The support for the amendment can be found on page 4, line 7 of the original specification.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724